Citation Nr: 0318972	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  00-03 430	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (Louisville RO).  Subsequently, the 
veteran's claims folder was transferred to the VA Regional 
Office (RO) in Nashville, Tennessee.  The veteran testified 
at an RO hearing in October 2000.

In August 2002, the Board determined that new and material 
evidence had been received and reopened the veteran's claim 
for service connection for depression and undertook 
additional development with respect to the veteran's reopened 
claim for service connection for depression pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  As the 
appellant neither submitted good cause for failure to appear 
or requested to reschedule an April 2002 Travel Board 
hearing, the request for a hearing was deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2002).


REMAND

In her December 1999 notice of disagreement, the veteran 
claimed for the first time that she had been raped while 
serving in the Air Force.  Based on her contention that her 
depression was secondary to a personal assault, in May 2000, 
the RO sent a questionnaire asking the veteran to provide 
information in support of a claim for service connection for 
post-traumatic stress disorder (PTSD) secondary to personal 
assault.  Later that month, the veteran submitted a partially 
completed questionnaire, indicating that the incident 
occurred in December 1990 while she was stationed in Korea.  
(Service medical records show that she received treatment for 
a vaginal infection in December 1989, while stationed in 
Korea.)  At her RO hearing, the veteran testified that she 
was sexually assaulted by an officer and one of his friends 
while stationed at Langley Air Force Base, in January 1991, 
but indicated that she had not reported it at that time 
because of possible repercussions to their military careers.  
The veteran also stated that she had reported being raped 
while in the service during treatment at the Louisville VA 
Medical Center in 1996 and was diagnosed as manic depressive 
due to the incident.  

The veteran's last performance evaluation for the period from 
March 3, 1990 through May 19, 1991 noted that the veteran had 
failed to meet the minimum standards, which considered dress 
and appearance, weight and fitness, customs, and courtesies.  
As noted above, in an August 2002 decision, the Board 
concluded that the veteran's sexual assault contentions, 
stressor information, and her testimony, along with her last 
performance evaluation showing her failure to meet the 
minimum standards and newly associated VA treatment records, 
constituted new and material evidence and reopened her 
service-connection claim.  New and material evidence having 
been submitted to reopen a claim for service connection for a 
psychiatric disorder claimed as depression, the claim is 
REMANDED for de novo review.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant and her representative of any information and 
evidence necessary to substantiate her claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
her claim, although the ultimate responsibility for 
furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  In the present case, the Board finds that VA's 
redefined duties to notify and assist a claimant, as set 
forth in the VCAA, have not been fulfilled regarding the 
issue addressed in this remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. 
§ 3.404(f) pertaining to service connection for PTSD twice 
during the pendency of this appeal.  The first amendments 
became effective on June 18, 1999.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,808 (June 18, 1999).  The second amendments became 
effective March 7, 2002.  See Post-Traumatic Stress Disorder 
Claims Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 
(Mar. 7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2002)).  The 1998 and 1999 criteria for evaluating PTSD 
claims are substantially the same, as both versions of the 
regulations require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998), (2002).  The 1999 amendments primarily codified the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997), 
and brought 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991), which relaxed 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The Board notes that the 2002 
amendments codified manual procedures pertaining to PTSD 
claims resulting from personal assault.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991) and the 1998 and 1999 criteria 
for evaluating PTSD claims are substantially the same or 
codify the pre-existing manual procedures for personal 
assault claims, they are, therefore, applicable law under the 
holding in Karnas, supra.  38 U.S.C.A. § 5107 (West 2002).  

For the below described reasons, the case is remanded to the 
RO for additional development. 

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2002); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. 
§ 3.304(f)); see also Cohen, 10 Vet. App. at 138 (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

With regard to the claimed stressor involving allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims.  Personal assault is an event of human design that 
threatens or inflicts harm.  Although these incidents are 
most often thought of as involving female veterans, male 
veterans may also be involved.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  The M21-1 includes a sample letter to be sent to the 
veteran, asking her to provide detail as to any treatment she 
had received, any family or friends she had communicated with 
concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault.  M21-1, Part III, 5.14 (April 30, 1999).  In 
particular, the Board observes that the Court held in Patton 
v. West, 12 Vet. App. 272 (1999), that the provisions in M21-
1, Part III, 5.14(c), which address PTSD claims based on 
personal assault are substantive rules which are the 
equivalent of VA regulations and must be considered.  See 
also YR v. West, 11 Vet. App. 393, 398-99 (1998) (5.14 is a 
substantive rule and the equivalent of a VA regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  See M21-1, Part III, 5.14(8).  

The Board notes that the claims file fails to reflect that 
the appellant has been provided with specific information 
concerning what additional information she needs to submit to 
establish service connection and what information VA will 
attempt to obtain as required by the VCAA.  As such, the RO 
must provide the appellant with such information, as required 
by law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board further notes that the duty to assist includes 
obtaining additional treatment records, service personnel 
records, and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  The 
Board observes that, at her October 2000 RO hearing, the 
veteran gave the name of one of the service personnel 
stationed at Langley Air Force Base (AFB), Virginia, who 
alleged sexually assaulted her on her birthday in January 
1991.  She also testified that she had been treated at the 
Jackson Regional Hospital in Jackson, Tennessee and at 
another private hospital, St. Thomas Hospital, in 1997 or 
1998, and that she was currently being treated by VA.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)), in a 
November 2003 letter, the Board informed the veteran that 
evidence from sources other than her service medical records 
may corroborate her account of a personal assault and asked 
the veteran to give a comprehensive statement regarding her 
alleged stressor incidents, to complete an in-service 
personal assault questionnaire and to identify health care 
providers who treated her for a psychiatric disorder.  No 
response was received.  The duty to assist includes obtaining 
pertinent non-VA and VA treatment records.  Because the 
veteran did not engage in combat with the enemy, her lay 
testimony alone is not enough to establish the occurrence of 
the alleged stressor of personal assault.  See Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  The Board feels that 
another attempt should be made by the RO to ask the veteran 
to identify and sign releases for health care providers that 
treated her for any psychiatric disorder, to include 
substance abuse, since September 1991 and should obtain 
missing non-VA and VA treatment records, in particular ones 
from the Jackson General and St. Thomas Hospitals, to provide 
a comprehensive statement regarding her alleged stressor 
incidents, and to complete an in-service personal assault 
questionnaire.  The Board reminds the veteran that the duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  In addition, the RO should obtain copies of 
DA Form 20 for a serviceman named Mark Johnson, who was 
stationed at Langley AFB in January 1991.  Finally, since the 
record shows multiple psychiatric diagnoses, including 
depression, substance abuse mood disorder, and bipolar 
disorder, the veteran will be afforded a VA psychiatric 
examination to provide an opinion as to whether any 
psychiatric disorder found on examination may be related to 
service, to include due to sexual assault.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA or consideration of the revised PTSD 
regulations for personal assault.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Therefore, for these reasons, a remand 
is required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated her for a 
psychiatric disorder, to include 
depression, from September 1991 to the 
present.  The RO should obtain records 
from each health care provider she 
identifies, if not already in the claims 
file.  In particular, the RO should 
obtain missing records from St. Thomas 
Hospital for treatment during 1997 and 
1998 and from Jackson General Hospital, 
in Jackson, Tennessee, and from the VA 
Medical Centers and outpatient clinics in 
Louisville, Kentucky and Memphis, 
Tennessee since September 1991 to the 
present.  If records are unavailable, 
please have the provider so indicate.

2.  The RO should inform the veteran that 
evidence from sources other than her 
service medical records may corroborate 
her account of a personal assault, and 
ask the veteran to give a comprehensive 
statement regarding her alleged stressor 
incident(s) and to complete an in-service 
personal assault questionnaire.  The 
veteran should be asked to comment 
specifically about sexual assaults 
claimed while serving in Korea (1989-
1990) and at Langley Air Force Base 
(1991).

3.  The RO should obtain and associate 
with the claims file copies of DA Form 20 
for a serviceman named Mark Johnson, who 
was stationed at Langley AFB, Virginia, 
in January 1991.  If records for the 
named serviceman are not found, the RO 
should document the record and explain 
what actions it took and the results of 
its efforts.

4.  After completion of 1 through 3 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination to determine 
whether any psychiatric disorder or 
disorders are present, and, if so, the 
correct diagnostic classification and 
etiology of any disorder found.  The 
claims file and a copy of this remand 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  All special 
studies or tests including psychological 
testing and evaluations, such as the 
Minnesota Multiphasic Psychological 
Inventory, deemed necessary by the 
examiner are to be accomplished.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disability?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of a personal assault.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether the veteran's alleged stressor 
was as a result of a personal assault 
while in the military.  If so, the 
examiner should also comment explicitly 
upon whether there is a link between such 
a stressor and the current symptoms, if 
any.  

The rationale for any opinion and all 
clinical findings should be reported in 
detail.

5.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, considering any additional 
evidence obtained by the RO on remand.  
If the determination remains unfavorable 
to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to further develop the appellant's claim 
and to ensure due process.  No action by the appellant is 
required until she receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




